IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40389
                          Conference Calendar



JOHN M. ELLIS,

                                           Plaintiff-Appellant,

versus

JANET RENO, U.S. Attorney General; JOHN DOE,
S.W. Regional Director; JOHN DOE 1-100,
Federal Marshals, Houston, TX; JOHN DOE, 1-20,
Federal Informants; JANE DOE, 1-5, Federal
Informants; RHONDA ELLIS, HCRI; MAYBELLE OLGE, HCRI;
WARD PINKERTON; WAYNE SCOTT, Director Texas Department
of Criminal Justice, Institutional Division; JIM SHAW,
Regional Director II; R.E. THOMPSON, Warden;
UNIDENTIFIED TURNER; JANE DOE, 1-5, Mail Room Assistants;
JUANITA FIELDEN, Assistant District Attorney, ROLLIN
KLOURY, Attorney-at-law; JOHN DOE, 1-2, Jury Members;
JANE DOE, 1-2, Jury Members; JOHN DOE, Witness,


                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:99-CV-579
                       --------------------
                         October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Former Texas prisoner John Ellis appeals following the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim under 28 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40389
                               -2-

§ 1915(e)(2)(B)(i) and (ii).   Ellis does not challenge the

district court’s dismissal of his complaint.    Rather, he re-

asserts several of the incredible claims he asserted in the

district court, and he also raises some new ones.

     The district court’s dismissal of Ellis’ complaint under

§ 1915(e)(2)(B)(i) was not an abuse of discretion.    See   Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997); Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992).    Ellis’ appeal lacks

arguable merit and is thus frivolous.     Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983). The appeal is therefore DISMISSED.

See 5th Cir. 42.2.

     Ellis is hereby warned that future frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

Ellis should review any pending appeals to ensure that they do

not raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.